Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 12, 2018

The Court of Appeals hereby passes the following order:

A18D0384. ROY BOONE BRIGHT v. THE STATE.
A18D0394. ROY BOONE BRIGHT v. THE STATE.

      Roy Boone Bright, proceeding pro se, seeks discretionary review of trial court
orders resolving several pre-trial motions, including a statutory demand for a speedy
trial. In Application No. A18D0384, Bright seeks review of trial court orders denying
his motion to compel discovery, motion for service of witness subpoenas, and motion
to dismiss the case against him. In Application No. A18D0394, Bright seeks review
of the same trial court order denying his motion to compel discovery, as well as a trial
court order dismissing his untimely statutory demand for a speedy trial.
      As a general rule, a right of appeal lies from a final judgment; that is, where the
case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, however, it is
clear that the case remains pending in the trial court. With respect to the orders
denying Bright’s motion to compel discovery, motion for service of witness
subpoenas, and motion to dismiss, therefore, Bright was required to follow the
interlocutory appeal procedure outlined in OCGA § 5-6-34 (b), which requires that
a defendant obtain a certificate of immediate review to appeal at this juncture. See
OCGA § 5-6-34 (b); See Ivey v. State, 210 Ga. App. 782 (437 SE2d 810) (1993)
(appeal of order overruling special demurrer required compliance with interlocutory
appeal procedure). Bright’s failure to follow the interlocutory appeal procedure
deprives this Court of jurisdiction to consider the applications with respect to these
orders. Accordingly, Application No. A18D0384 is DISMISSED in its entirety.
      With respect to Application No. A18D0394, the denial of Bright’s speedy trial
demand pursuant to OCGA 17-7-170 is directly appealable despite the fact that it is
non-final. See Johnson v. State, 300 Ga. 252, 257 (3) (794 SE2d 60) (2016) (although
the denial of a speedy trial claim based on a constitutional violation is subject to the
interlocutory appeal procedures, the denial of a speedy trial motion based on statutory
grounds is immediately appealable). Under OCGA § 5-6-35 (j), when a timely
application for discretionary appeal is filed in a case that is subject to direct appeal
under OCGA § 5-6-34 (a), but not subject to discretionary appeal under OCGA §
5-6-35 (a), and the applicant has not filed a timely notice of appeal, the appellate
court has jurisdiction to decide the case and must grant the application. Accordingly,
Application No. A18D0394 is GRANTED with respect to the order denying Bright’s
statutory speedy trial demand only. This Court will not consider Bright’s challenge
to the denial of his motion to compel discovery, as raised in Application No.
A18D0394, because that ruling is subject to the same analysis that results in the
dismissal of Application No. A18D0384.
      Bright shall have ten days from the date of this order to file a notice of appeal
with the superior court regarding the denial of his statutory speedy trial claim. OCGA
§ 5-6-35 (g). The clerk of the superior court is instructed to include a copy of this
order in the appeal record transmitted to this Court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.